            Case 1:18-vv-00524-UNJ Document 61 Filed 08/12/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-524V
                                         UNPUBLISHED


    VERONICA DEFEO, parent and                                Chief Special Master Corcoran
    natural guardian of L.D., a minor,
                                                              Filed: July 7, 2020
                         Petitioner,
    v.                                                        Special Processing Unit (SPU);
                                                              Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                   Rotavirus Vaccine; Intussusception
    HUMAN SERVICES,

                        Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

        On October 11, 2019, Veronica Defeo, parent and natural guardian of L.D., filed
a petition for compensation under the National Vaccine Injury Compensation Program,
42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that L.D. suffered
an intussusception injury as a result of a rotavirus vaccination administered on June 19,
2017. Petition at 1. Petitioner further alleges that the rotavirus vaccine was
administered in the United States, that L.D.’s intussusception and digestive injuries and
sequelae resulted in surgical intervention, and that no other party has received any
compensation for L.D.’s vaccine-related injuries. Petition at 1, 3. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00524-UNJ Document 61 Filed 08/12/20 Page 2 of 4



        On October 19, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for L.D.’s intussusception injury. On June 24, 2020,
Respondent filed a proffer on award of compensation (“Proffer”) indicating Petitioner
should be awarded $46,350.60 comprised of $45,000.00 for pain and suffering and
$1,350.60 for unreimbursed expenses. Proffer at 1. In the Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id. Based on the record as
a whole, I find that Petitioner is entitled to an award as stated in the Proffer. 3

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $46,350.60 comprised of $45,000.00 for pain and suffering and
$1,350.60 for unreimbursed expenses the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  The Proffer further states that evidence of guardianship will be provided. Proffer at 2.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:18-vv-00524-UNJ Document 61 Filed 08/12/20 Page 3 of 4




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS
____________________________________
                                        )
L.D., a minor, by and through her       )
parent and natural guardian,            )
Veronica Defeo,                         )
                                        )
               Petitioner,              )
                                        )    No. 18-524V
        v.                              )    Chief Special Master Corcoran
                                        )    ECF
SECRETARY OF HEALTH AND                 )
HUMAN SERVICES,                         )
                                        )
               Respondent.              )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 11, 2019, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury that is compensable under the National Childhood Vaccine Injury

Act of 1986, as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly, on October 19, 2019, the

Chief Special Master issued a Ruling on Entitlement, finding that petitioner was entitled to

vaccine compensation for her daughter’s intussusception injury.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$46,350.60 ($45,000.00 for pain and suffering and $1,350.60 for unreimbursed expenses) which

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
          Case 1:18-vv-00524-UNJ Document 61 Filed 08/12/20 Page 4 of 4




II.     Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $46,350.60 in the form of a check payable to petitioner.

Petitioner agrees.

        Evidence of guardianship will be provided.

                                            Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            ALEXIS B. BABCOCK
                                            Assistant Director
                                            Torts Branch, Civil Division


                                              s/Christine Mary Becer
                                            CHRISTINE MARY BECER
                                            Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, D.C. 20044-0146
                                            Tel: (202) 616-3665

Date:      June 24, 2020




                                               2
